UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1605


JOE E. TEAGUE, JR.,

                  Plaintiff – Appellant,

             v.

NCDOT,

                  Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cv-00045-F)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Joe Edwards Teague, Jr., Appellant Pro Se.   Tina Ann Krasner,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joe      E.   Teague,      Jr.,       seeks    to    appeal    the    district

court’s   order       denying     his    motion       for       reconsideration     of    the

order and judgment granting the Defendant’s motion to dismiss

his 42 U.S.C. § 1983 (2006) action.                        We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         This appeal period

is “mandatory and jurisdictional.”                     Browder v. Dir., Dep’t of

Corr.,    434    U.S.      257,   264    (1978)       (quoting       United      States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on   March      23,    2009.       The    notice           of    appeal    was    filed    on

May 21, 2009.         Because Teague failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  DISMISSED

                                               2